DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Species C, claims 1-5 and 7-12 in the reply filed on 2/16/2022 is acknowledged.  The traversal is on the ground(s) that search burden does not exist.  This is not found persuasive as claim 6 requires a different embodiment structure requiring a different search strategy .
The requirement is still deemed proper and is therefore made FINAL.

Claim Status
This office action is in response to the response to election/restriction submitted 2/16/2022.
Claim 6 has been withdrawn.
Claims 1-12 are currently pending.
Claims 1-5 and 7-12 have been examined on the merits in this office action. are currently pending.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements filed June 8, 2021, have been received and complies with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609. Accordingly, the information disclosure statement(s) are being considered by the examiner, and initial copied is attached herewith.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 11, and 12 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lee et al. (US2015/0236334A1).
	As to claim 1, Lee discloses a cover assembly of a secondary battery [Abstract], 
	comprising: a cover plate (see…cover plate 480 of Fig. 9) comprising a gas vent (481 Fig. 9 [0144]; 
	a gas exhaust valve (see…insulator 456 and current breaking portion 450 of Fig. 9) configured to seal the gas vent [0143] and deform in response to an increase in temperature to get out of a state of sealing the gas vent [0146]; 
	and a sealing part (see…cap-down 452, [0140], Fig. 9)  arranged between the gas exhaust valve and the cover plate (see…Fig. 9) and surrounding the gas vent for sealing a gap between the gas exhaust valve and the cover plate. (Fig. 9, [0143])

    PNG
    media_image1.png
    1200
    2341
    media_image1.png
    Greyscale

(Fig. 9 annotated for illustration)

	As to claim 11, rejection of claim 1 is incorporated, Lee discloses the cover assembly according to claim 1, wherein the cover plate is provided with a second groove, and the sealing part is at least partially received in the second groove (as shown in Fig. 9)

    PNG
    media_image2.png
    717
    887
    media_image2.png
    Greyscale

(Fig. 9 annotated for illustration )

	As to claim 12, Lee discloses a secondary battery (secondary battery 100 [0066]), comprising: a case comprising an opening; an electrode assembly received in the case (the secondary battery 400 may include an electrode assembly 410, a can 440 accommodating the electrode assembly 410, and a cap assembly 470 coupled to the can 440 [0135]), 
	wherein the electrode assembly comprises a first electrode plate, a second electrode plate, and a separator arranged between the first electrode plate and the second electrode The electrode assembly 410 may include a first electrode plate 411, a second electrode plate 412, and a separator 413. In one embodiment, the first electrode plate 411, the second electrode plate 412, and the separator 413 are substantially the same as the first electrode plate 111, the second electrode plate 112, and the separator 11 [0137] Where the separator of plates 111 and 112 the separator is in between the electrodes 111 and 112 [0068] ); 
	and the cover assembly according to claim 1 (The cap assembly 470 may include a gasket 441, a current breaking portion 450, a cap-up 460, and a cover plate 480. In one embodiment, the gasket 441 and the cap-up 460 are substantially the same as the gasket 141 and the cap-up 160 described above, respectively. [0139] ), 
	Where over assembly of a secondary battery [Abstract], 
	comprising: a cover plate (see…cover plate 480 of Fig. 9) comprising a gas vent (481 Fig. 9 [0144]; 
	a gas exhaust valve (see…insulator 456 and current breaking portion 450 of Fig. 9) configured to seal the gas vent [0143] and deform in response to an increase in temperature to get out of a state of sealing the gas vent [0146]; 
	and a sealing part (see…cap-down 452, [0140], Fig. 9)  arranged between the gas exhaust valve and the cover plate (see…Fig. 9) and surrounding the gas vent for sealing a gap between the gas exhaust valve and the cover plate. (Fig. 9, [0143])

    PNG
    media_image1.png
    1200
    2341
    media_image1.png
    Greyscale

(Fig. 9 annotated for illustration)
	wherein the cover assembly covers the opening of the case (a cap assembly 470 coupled to the can 440 [0153]).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim  2, 4, 5, 7-9, and 12 is rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US2015/0236334A1), in view of Lee et al. (US2018/0159100A1) hereinafter Lee9100.

As to claim 2, Lee discloses a cap assembly for a secondary battery and further teaches a gas exhaust valve comprising current breaking portion 450 and insulator 456 where insulator 456 fixes current breaking portion 450 in place and current breaking portion 450 seals the gas vent 455 prior to a gas event [0148] as shown in Fig. 9.
	Lee further discloses the sealing part (cap-down 452) is arranged between the metal sheet (current breaking portion 450 or CID metal sheet of Lee9100) and the cover plate (cover plate 480) for sealing a gap between the metal sheet and the cover plate; [0142] Fig. 9 the fixing part (insulator 456) is connected to the metal sheet (current breaking portion 450) [0140], and the metal sheet is fixed to the cover plate by the fixing part (see…Fig.9); 

    PNG
    media_image3.png
    1044
    1801
    media_image3.png
    Greyscale

(Fig. 9 annotated with exploded view for illustration)
insulator 456) is configured to deform in response to an increase in temperature in such a manner that the metal sheet gets out of the state of sealing the gas vent [0146].
Lee does not explicitly disclose the current breaking portion 450 is a metal sheet.
	Lee 9100 discloses a cap assembly for a secondary battery [Abstract] and further teaches the current interrupting device (CID) which is made of a circular metal plate [0040]. 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lee to have the metal sheet of Lee9100 because metal sheets are known materials for CIDs and it should be noted, the simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR International Co. v. Teleflex Inc., 550 U.S. __,__, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, B.).
	As to claim 4, the rejection of claim 2 is incorporated, Lee discloses the fixing part (insulator 456) comprises a main body portion and a connection portion; the main body portion is connected to a surface of the metal sheet facing away from the sealing part; and along a length direction of the cover assembly, the connection portion is connected to two sides of the main body portion, and the connection portion is connected to the metal sheet (see…Fig. 9).

    PNG
    media_image4.png
    1185
    2247
    media_image4.png
    Greyscale

	

(Lee Fig. 9 Annotated and exploded view for Illustration)
	As to claim 5, the rejection of claim 4 is incorporated, Lee discloses the connection portion has a ring structure and surrounds a side wall of the metal sheet (see…[0143], Fig. 9 above).

	As to claim 7, the rejection of claim 4 is incorporated, Lee discloses the main body portion is provided with a first center hole (see…Fig. 9); and the first center hole is opposite to the gas vent.
	It should be noted the orientation of the main body first center hole to the gas vent hole provided there is a gas passage would not alter the venting of gas and it has been held that if a claimed invention reads on the prior art except with regard to the position of a 


    PNG
    media_image5.png
    1063
    1852
    media_image5.png
    Greyscale

(Fig. 9 annotated and exploded for illustration)

	As to claim 8, the rejection of claim 2 is incorporated, Lee discloses along a thickness direction of the cover assembly, a projection of the fixing part at least partially overlaps a projection of the sealing part. (see…Fig.9 above)

claim 9, the rejection of claim 2 is incorporated, Lee discloses the cover assembly further comprises a pressing block (cap-up 460, Fig. 9), and the pressing block is fixed to the cover plate (through applied pressure of the gasket 441 affixing the pressure block to the cover plate Fig. 9) ; 
	the pressing block comprises a second center hole, and the second center hole is opposite to the gas vent; (pressing block 460 comprises vent 464 which upon a gas vent would be opposite the vent portion 454 when notch portion 455 ruptures [0148] Fig. 9) 
	and the pressing block presses against a surface of the fixing part facing away from the sealing part (pressing block (460) pressing against the lateral surface of the  fixing part (456) which faces away from the sealing part (452) see…Fig.9)) , 
and the fixing part is fixed to the cover plate by the pressing block (pressing block (460) pressing against the fixing part’s (456) lateral surface face (see…Fig. 9)

    PNG
    media_image6.png
    1064
    1468
    media_image6.png
    Greyscale

(Lee Fig. 9 annotated and exploded for illustration)


Claim  3 is rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US2015/0236334A1), in view of Lee et al. (US2018/0159100A1) hereinafter Lee9100 as applied to claim 2 and further in view of RSC Adv., 2018, 8, 40172.

As to claim 3, the rejection of claim 2 is incorporated, Lee discloses a cap assembly for a secondary battery and further teaches the increase in temperature will burn (melt) the fixing part (insulator 456) [0146]. 
RSC discloses a lithium battery module and teaches the final thermal runaway may start when the hottest point of the cell exceeds 206 °C. [RSC 7.Conclusions]. 
It would have been obvious to one of ordinary skill in the art to prevent the secondary battery from reaching thermal runaway and utilizing materials which would melt prior to thermal runaway limits, meaning below 206 °C
	It should be noted The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) MPEP 2144.07 
	It should be noted in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) (MPEP 2331.02]).
	
Claim  10 is rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US2015/0236334A1), in view of Lee et al. (US2018/0159100A1) hereinafter Lee9100 as applied to claim 9 above and in further view of Kunoike et al. (US2015/03644734A1).

	As to claim 10, Lee discloses a cap assembly for a secondary battery but is silent on the cover assembly along a thickness direction of the cover assembly, a projection of the pressing block does not overlap a projection of the metal sheet.
	Kunoike discloses a sealing body (10) [0027] for a secondary battery [0029] and further teaches the pressing part ((102) may not overlap the metal sheet (101 made of aluminum [0018] as shown in Fig. 1) This configuration allows the sealing body 10 to deform without cracking the side wall of the battery and prevent damage to other components. [0019]
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lee to incorporate the sealing body structure Kunoike to prevent the sidewall of the battery from cracking and damaging additional components.

	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARTHOLOMEW A HORNSBY whose telephone number is (313)446-6637. The examiner can normally be reached 7:30-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew T Martin can be reached on 571-272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for 

BARTHOLOMEW ANDREW. HORNSBY
Examiner
Art Unit 1728



/Maria Laios/Primary Examiner, Art Unit 1727